Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 1 of 64

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee x
BRUCE HALLETT, :
Plaintiff,
20-cyv-3881 (JSR)
-y-
OPINION & ORDER
STUART DEAN Co., et al.,
Defendants.
ma i a a a a i i i ee ee ee ee ee es ee x

JED 5S. RAKOFF, U.S.D.d.

Defendant Stuart Dean, a New York corporation, specializes in
the restoration and maintenance of architectural surfaces. In
2018, Stuart Dean hired plaintiff Bruce Hallett, who was then
serving on Stuart Dean’s Board of Directors, as its new CEO.
Stuart Dean terminated Hallett in March 2020. Thereafter, Hallett
filed this lawsuit against Stuart Dean and the members of its Board
of Directors. The lawsuit principally concerns whether Hallett
was provided all the incentive compensation to which he was
entitled and whether his termination comported with the parties’
employment agreement.

Now before the Court is defendants’ motion for summary
judgment. On January 29, 2021, by bottom-line order, the Court
denied the motion for summary judgment with respect to Counts One
{breach of contract--wrongful termination) and Six (breach of the

implied covenant of good faith and fair dealing) and granted the

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 2 of 64

motion for summary judgment dismissing all other claims. This
Opinion explains the reasons for that ruling and directs the
parties to take the steps necessary to move what remains of this
case forward to trial.

Before turning to the summary judgment motion, the Court sets
forth the applicable legal standard, rules upon Hallett’s
evidentiary objections, and summarizes the undisputed facts in the
record.

LEGAL STANDARD

The Federal Rules of Civil Procedure provide that a court
“shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A fact
is material if it might affect the outcome of the suit under the
governing law, and an issue of fact is genuine if the evidence is
such that a reasonable jury could return a verdict for the

nonmoving party.” Ramos v. Baldor Specialty Foods, Inc., 687 F.3d

 

554, 558 (2d Cir. 2012) (internal quotation marks omitted). The
Court must “drawf{] all reasonable inferences in favor of [the]

non-movant.” Heublein, Inc. v. United States, 996 F.2d 1455,

 

1461 (2d Cir. 1993). If “no reasonable trier of fact could find
in favor of that party,” then “summary judgment is proper.” Id.
Because a summary judgment motion turns on whether factual

disputes exist, the Court must consider the factual assertions
2

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 3 of 64

propounded by each party and the evidence proffered by each party
to support those assertions. The Court does not, and usually could
not, review the entire factual record. Instead, the moving party
must identify the undisputed facts and the evidence that supports
them. To that end, the Southern and Eastern Districts of New York
have adopted Local Rule 56.1, which requires the moving party to
provide “a separate, short and concise statement, in numbered
paragraphs, of the material facts as to which the moving party
contends there is no genuine issue to be tried.” Local Civ. R.
56.1(a). The non-moving party must provide a correspondingly
numbered counterstatement, id. R. 56,.1(b), and each paragraph in
the movant’s statement “will be deemed to be admitted for purposes
of the motion unless specifically controverted” in the
counterstatement, id. R. 56.1{c). Bach numbered statement or
counterstatement “must be followed by citation to evidence which

would be admissible, set forth as required by Fed. R. Civ. P.
56{(c).” Id. R. 56.1{(d).

Federal Rule of Civil Procedure 56, in turn, provides that a
movant for summary judgment may cite to “particular parts of
materials in the record, including depositions, documents,
electronically stored information, affidavits or declarations,
stipulations (including those made for purposes of the motion
only), admissions, interrogatory answers, or other materiais,” but

an opposing party “may object that the material cited to support
3

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 4 of 64

or dispute a fact cannot be presented in a form that would be
admissible in evidence.” Fed. R. Civ. P. 56{c)(1)-(2).
PLAINTIFF'S EVIDENTIARY OBJECTIONS

In addition to filing a memorandum of law, a Rule 56.1
counterstatement, and supporting declarations and evidence,
Hallett, through his counsel, Tracy A. Warren, separately filed a
document titled “Evidentiary Objections.” Pis’ Evidentiary
Objections, ECF No. 77 (“Evid. Obj.”). The Evidentiary Objections
are voluminous, spanning 83 pages, largely because Hallett
reiterates the same objections with respect to almost every piece
of evidence offered by the defendants. The volume is matched,
moreover, by the frivolous nature of most (though not quite all)
of the objections.

Specifically, Hallett objects to most of defendants’ evidence

on six grounds: the best evidence rule, improper “counsel
testimony,” “failure to provide a pertinent citation,” hearsay,
lack of authentication, and relevance. The Court considers each

of these objections generally, before addressing a few objections
specific to certain pieces of evidence.

A. Best Evidence Rule

 

Defendants’ exhibits are all attached to a more or less
standard declaration by defendants’ counsel, Michael A. Jakowsky.
Decl. of Michael A. Jakowsky in Support of Mot. for Summ. J., ECF

No. 67 (“Jakowsky Decl.”). The Jakowsky Declaration is largely
4

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 5 of 64

non-substantive. Jakowsky identifies himself and the purpose of
the declaration. Id. G9 1, 3. He declares, “The following
statements are true based upon my own knowledge, review of
pertinent documents, and information and belief.” Id. 7 2. From
there, the declaration is simply an index; a typical paragraph
follows this formula: “Attached as Exhibit [A] is a true and
correct copy of [document], produced by [party] to [party] during
discovery as [Bates range].”

Hallett objects to the Jakowsky Declaration, citing the best
evidence rule. He argues that the documents speak for themselves
and that counsel’s summary of a document’s contents (€.g.,
describing a document as “the Employment Agreement entered into
between Mark Parrish and Defendant Stuart Dean on January 29,
2011”) is inadmissible.

While such titling of documents is not only conventional but
also harmless, the Court agrees that as a technical matter the
documents speak for themselves. Therefore, this objection is
sustained in part, and the Court does not rely upon Jakowsky'’s
characterization of any document except insofar as Jakowsky
describes each document as a “a true and correct copy” of a

document produced or obtained in discovery -- an issue addressed

immediately below.

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 6 of 64

B. “Counsel Testimony”

 

Relatedly, Hallett objects that “[c]ounsel is not a disclosed
witness; he lacks personal knowledge to establish facts in this
action. Counsel admits he makes his declaration ‘on information
and belief.’% E.g., Evid. Obj. 3. However, as noted above, the
Court relies only on Jakowsky’s representation that each document
igs a “true and correct copy” of a document produced or obtained in
discovery. And on that issue defense counsel is competent to
testify because of his involvement in this litigation. Indeed, as
already noted, Jakowsky’s Declaration is the standard way of
attaching documents to a summary judgment motion or response. This
objection is therefore overruled.

C. “Failure to Provide Pertinent Citation”

Hallett objects no fewer than 63 times that the Jakowsky
Declaration fails to provide pinpoint citations, contravening the
“purpose of Local Rule 56.1[, which] is ‘to streamline the
consideration of summary judgment motions.’” E.g., Evid. Obj. 2

(quoting Holtz v. Rockefeller & Co., 258 F.3d 62, 74 (2d Cir.

 

2OO1)). Hallett is mistaken. Defendants’ Local Rule 56.1
statement provides pinpoint citations. There is no need for the
Jakowsky Declaration also to provide pinpoint citations. This

objection, which once again borders on the frivolous (if not

outrageous), is overruled.

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 7 of 64

D. Hearsay

Hallett argues that many of defendants’ cited documents are
inadmissible hearsay. At summary judgment, however, the moving
party need only show that the proffered evidence “can[] be
presented in a form that would be admissible in evidence.” Fed.
R. Civ. P. 56(c) (2), The Court sees no reason why each cited
document could not be introduced in evidence by an author or
declarant, and Hallett offers none. This objection is overruled.

E. Lack of Authentication

 

Hallett objects that Jakowsky lacks personal knowledge
sufficient to lay an adequate foundation for documents produced by
defendants to plaintiffs during discovery. Evidence is
authenticated if its proponent provides sufficient evidence to
demonstrate that it “is what its proponent claims.” Fed. R. Evid.
901 l(a}. A district court “has broad discretion in determining
whether an item of evidence has been properly authenticated.”

United States v. Dhinsa, 243 F.3d 635, 658 (2d Cir. 2001); see

 

also Scotto v. Brady, 410 F. App'x 355, 361 (2d Cir. 2010) (summary

 

order) (applying the same reasoning in a civil case). “This
requirement is satisfied if sufficient proof has been introduced
so that a reasonable juror could find in favor of authenticity or

identification.” United States v. Pluta, 176 F.3d 43, 49 (2d Cir.

 

1999) (cleaned up}. The proponent need not “rule out all

possibilities inconsistent with authenticity, or... prove beyond
7

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 8 of 64

any doubt that the evidence is what it purports to be. Rather,
the standard for authentication, and hence for admissibility, is
one of reasonable likelihood.” Id,

Arguably, attorneys could obviate this objection by including
a brief description of their clients’ document collection and
production processes in their declarations supporting summary
Judgment. Jakowsky did not do this, but the Court nevertheless
finds that each of the cited documents is reasonably likely to be
that which the defendants claim it to be. The documents were
produced by defendants to plaintiff in this litigation, and Hallett
offers no specific reason to doubt any document’s authenticity.

Judge Stein has reasoned that “the act of production implicitly

authenticate[s] [a] document[}.” John Pauli Mitchell Sys. v.

 

Quality King Distributors, Inc., 106 F. Supp. 2d 462, 472 ({S.D.N.Y.

 

2000); see also United States v. Brown, 688 F.2d 1112, 1116 (7th

 

Cir. 1982) (“Just as [the defendant] could have identified the
records by oral testimony, his very act of production was implicit
authentication.”) For summary ‘judgment purposes, this Court
agrees. Therefore, this objection is overruled.

F. Relevance

Hallett objects that many of the cited exhibits are
inadmissible because they are irrelevant. See Fed. R. Evid, 401,
402, The Court does not rely upon all the cited exhibits in

resolving this summary judgment motion, but the Court finds that
8

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 9 of 64

every exhibit on which the Court does rely is relevant. Therefore,
the objection is overruled.

G. Renewal of Preserved Objections at Depositions

 

The Court now turns to more specific objections. Hallett
requests that insofar as the Court relies upon any deposition
testimony, the Court rule upon any objections preserved on the
record. That is, he relies on his objections to form, since those
are the only objections properly stated at a deposition. (He, of
course, preserves all other objections other than as to form,
without having to state them on the record; but here he does not
specify any such objection other than those already dealt with
above. }

H. Admissibility of the Amended Complaint

 

The Jakowsky Declaration attaches, and defendants’ Local Rule
56.1 statement often cites, Hallett’s Amended Complaint. Hallett
identifies authority for the proposition that “a complaint is
inadmissible hearsay and cannot be properly cited for the truth of

its contents in a 56.1 Statement.” Brown v. City of New York, No.

 

16-CV-1919 (ALC), 2018 WL 3821620, at *6 (S.D.N.Y. Aug. 10, 2018).
But that, obviously, only applies (as in Brown) to a party’s
reliance on its own pleadings as evidence. Here, defendants cite

their adversary’s Amended Complaint. When defendants choose not

 

to dispute an allegation in Hallett’s Amended Complaint, which is

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 10 of 64

tantamount to an adversary’s admission. See Fed. R. Civ. P.
56(c) (1). This objection is overruled.

I. Admissibility of this Court's prior Opinion & Order

 

Plaintiff objects that this Court’s prior Opinion & Order,
ECF No. 50, is not evidence. The Court agrees and sustains the
objection to an evidentiary use defendants purport to make of the
Court’s Opinion & Order.

UNDISPUTED FACTS

Pursuant to Local Rule 56.1, defendants filed with their
summary judgment motion a 350-paragraph statement of undisputed
facts, Hallett filed a counterstatement, and defendants filed a
reply. The Court considers these filings and the evidence cited
therein. See Defts’ Statement of Undisputed Facts, ECF No. 69,
Pls’ Counterstatement of Disputed Facts, ECF No. 76, Defts’ Reply
to Pls’ Counterstatement, ECF No. 87 (“SOF”’);1 Jakowsky Decl.;
Decl. of &. Bruce Hallett in Opp. to Summ. J., ECF No. 75; Decl.
of Tracy A. Warren in Opp. to Summ. J., ECE No. 78 (“Warren
Decl.”).; Errata to Warren Decl., ECF No. 84.

Hallett argues that most of the proffered facts are disputed,
unsupported by the cited evidence, and/or incomplete because of

some further fact. The Court addresses these issues, as needed,

 

1 Citations of the form “SOF 7 1” reference ECF No. 87, which
contains each proffered fact, plaintiff's response, and

defendants’ reply.
10

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 11 of 64

in a footnote alongside each citation. Often, however, the Court
does not address Hallett’s argument regarding a proffered fact,
for one of the following reasons. First, when Hallett’s Rule 56.1
Counterstatement raises issues also covered by his separately
filed Evidentiary Objections, the Court does not address those
objections again. See supra Evidentiary Objections. Second,
Hallett often interposes boilerplate objections to every fact on
a given topic. In such cases, the Court addresses the boilerplate
objection once; the Court’s ruling upon that boilerplate objection
applies also to other invocations of the same boilerplate
objection. Third, sometimes the Court only considers one aspect
of a numbered paragraph, such as the fact that a quoted statement
was made. In those instances, the Court does not address Hallett’s
objections to other aspects of that numbered paragraph. Finally,
Hallett sometimes offers a counterstatement of fact that is
slightly narrower or slightly different from defendants’ stated
fact. See, e.g., SOF 9 22 (conceding Hallett “assisted in the
preparation of Mark Parrish’s Employment Agreement” but disputing
that he “participated in the drafting of then CEO Mark Parrish’s
Employment Agreement”). In such circumstances, unless otherwise
stated, the Court adopts Hallett’s version for purposes of this
motion.

The following facts are not subject to genuine dispute.

11

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 12 of 64

A. Background

Hallett has served in several executive capacities over the
past 25 years. He was president of Time Magazine,* president of
Sports Illustrated, CEO of Murdoch Books,’ and president of
MyPublisher.®

Hallett’s prior employment gave him some experience with
executive compensation. When Hallett was president of Sports
Illustrated, he was compensated through a combination of salary,
bonus, and a long-term incentive plan (“LTEP”) .6 Ballett’s
employment agreement with Sports Illustrated specifically stated
the terms of his incentive compensation, including that his LTIP
could be triggered, based on performance, over a three-year vesting
period.’

Hallett joined Stuart Dean’s Board of Directors in 2011 or
2012.8 Hallett worked on executive compensation issues, serving

on the Board’s Compensation Committee for at least part of the

 

2 SOF IT 3.
3 SOF i 4.
4 soF q@ 15.
5 Id.

6 SOF 7 5.

7 SOF Gd 6-12.

8 SOF 7 17.
i2

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 13 of 64

period between 2011 and 2018 and reviewing bonuses and LTIPs
provided to key employees at the firm.? While on that committee,
Hallett participated in the creation of an employment agreement
for Stuart Dean’s CEO, Mike Parrish.19

Parrish’s employment agreement stated that Parrish “shall be
eligible to participate in the Company’s [LTIP] substantially in
the form attached hereto as Exhibit A. The terms of the LTIP are
subject to annual review by the Board.” Parrish’s employment
agreement also provided that Parrish would receive a pro rata share
of LTIP compensation in the event of death or disability, but not
if he were terminated.12 The LTIP component of Parrish’s employment
agreement was amended on November 9, 2012,4° and the amended
agreement again stated that any LTIP award would be forfeited if

Parrish resigned or was terminated with or without cause."

 

9 SOF {T 18-19.

10 SOF V9 22-23.

11 SOF @ 26.

12 SOF 7 29.

13° SOF FT 35.

14 SOF fT 37.
13

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 14 of 64

After Parrish'’s tenure, Jim Degan took over as CEO of Stuart
Dean.!5 Jim Degan and Stuart Dean did not execute an LTIP for Jim
Degan prior to the end of Jim Degan’s tenure as CEO, 16

B. Hallett’s Employment Agreement

 

In early 2018, Michael Degan, the Chairman of the Stuart Dean
Board, approached Hallett about taking over the position of CEO.1
Hallett and Michael Degan discussed compensation; Michael Degan
told Hallett “the salary of the previous CEO, which was
$425,000, would be [Plaintiff's] salary. And that fPlaantiff£]
would have a bonus opportunity with the company of $175,000, which
was a Little different than . . . Jim Degan’s.”'® Michael Degan
also mentioned an LTIP; Hallett testified that “Michael would have
told me . . . that the Board or the company intended to put in
place an LTIP for me as part of my Employment Agreement.”19 Hallett
understood Michael Degan’s statement to be a promise that Hallett

would receive an LTIP.?°

 

15 SOF { 43.
16 SOF qT 46.
17 SOF QT 47.

18 SOF G Sl (quoting Jakowsky Decl. Ex. A, Hallett Dep., 60:12-
20).

19 SOF fF 52.

20 SOF @ 53.
14

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 15 of 64

Following Hallett’s conversations with Michael Degan, Stuart
Dean provided Hallett a draft employment agreement on March 12,
2018.21 Plaintiff began serving as CEO, and by May he had signed
the agreement, which is attached as Exhibit 1 to the Amended
Complaint. ?? ECF No. 57-1 (“Employment Agreement”). Hallett
testified that he did not discuss the Employment Agreement with a
lawyer but understood the terms in the Employment Agreement prior
to signing it.?3 Tim Shea, who took over from Degan as Chairman
of the Board of Directors around March 2018,74 signed the Employment
Agreement for Stuart Dean.”

The Employment Agreement contains an “Entire Agreement”
provision, which states:

This Agreement contains the entire understanding of the

parties with respect to the employment of Executive by

the Company. There are no restrictions, agreements,

promises, warranties, covenants or undertakings between

the parties with respect to the subject matter herein

other than those expressly set forth herein. This

Agreement may not be altered, modified, or amended

except by written instrument signed by the parties
hereto. 6

 

21 SOF 9 54.

22 SOF @ 56.

23 SOF FTI 57-58.

24 SOF J 55.

 

25 Employment Agreement 14.

 

26 Td. § 14(b).
15
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 16 of 64

It also contains a “Prior Agreements” provision, which states:

This

Agreement supersedes all prior agreements and

understandings (including verbal agreements) between
Executive and the Company and/or its affiliates
regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.??

The

Employment Agreement provides for several forms of

compensation:

Hallett would receive base salary of $425,000, which
could not be decreased (“Base Salary”) .#8

Hallett “shall be eligible to earn an annual bonus award

with a target payout of $175,000, or 40% of Base
Salary, whichever is greater, based upon the achievement
of annual targets under a weighted plan comprising three
components, i.e., profit, growth, and Board Specified
Special objectives according to a 50-25-25 allocation
thereof, subject to the terms and conditions of the Bonus
Plan to be reviewed and approved annually by the Board”
(the “Annual Bonus”) .29

Hallett “shall be eligible to participate in the
Company’s Long Term Incentive Plan (the ‘LTIP’) which
will be mutually agreed by the Company and Executive”?
[sic] The terms of the LTIP are subject to annual review
by the Board. ‘3°

C. Bvidence Concerning the Annual Bonus Provision

 

With

respect to the Annual Bonus, Hallett testified that he

understood from the Employment Agreement that “there may be

 

27

28

29

30

Id. § 14{i).
Id. § 3
id. § 4
Id. § 7

16

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 17 of 64

circumstances under which a bonus is not earned.”3! Specifically,
an employee would receive no bonus when “the intended recipient
had [] not achieved any of the goals that were outlined; that is

insufficient profit growth, profit growth below expectations,
revenue growth below expectations, and a failure to achieve any of
the specific special objectives.”3? In 2019, Hallett did not meet
the profit target or the revenue target for a bonus.*3 The parties
do not identify evidence regarding Hallett’s “specified special
objectives” for that year.*4

Hallett was involved in setting bonus thresholds for Stuart
Dean senior leadership and in submitting recommendations regarding
whether to award bonuses to his direct reports, In a March 5,
2019 email chain regarding bonus thresholds for senior leadership
in 2019, Hallett wrote to Scott Halstead, the head of the Board’s
Compensation Committee, “In the case of a catastrophe, it is always

within the Board’s prerogatives to deny bonuses to. senior

 

31 SOF @ 64.
32 SOF QT 72.
33: SOF QI 117-120.

34 A May 17, 2019 memorandum from the Compensation Committee to the
Board appears to indicate that Hallett’s 2019 special objectives
were “updated strategies for the National Marketing Group and the
Smaller Offices.” Exhibit U to the Jakowsky Declaration, at
pO000288. However, given that the parties did not cite this passage
or brief this issue, the Court declines to consider it and deems
any material fact relating to Hallett’s “special objectives” for
2019 to be genuinely disputed.
1?

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 18 of 64

executives. These are always discretionary bonuses at that
level .”3

Karishma Israni, Stuart Dean’s Director of Human Resources,
resigned in February 2020, and Hallett did not recommend that she
receive a bonus for 2019. Hallett testified that “it was not
necessary for me to make a bonus recommendation for her to be paid
in 2020 because she had left the company by that time. . .. I
felt no responsibility to make a bonus recommendation on her
because she had left the company.”%

D. Continued Negotiations Regarding an LTIP

 

Hallett testified that he understood that Section 7 of the
Employment Agreement “means that there wiil be a [long-term
incentive] plan but the exact terms of it . . . would be subject
to discussion.”3? When Hallett signed the Employment Agreement,
the LEIP he contemplated receiving was the LTIP which had been
provided to Parrish.%8

From May 2018 to November 2019, Shea, Halstead, Hallett, and
others corresponded on numerous occasions regarding a potential

LTIP. The discussions remained preliminary through summer 2018.

 

35 SOF € 66. Plaintiff disputes the implications of this assertion,
but he does not dispute that this email exchange occurred,

36 SOF TT 68-69.
37 Hallett Dep. 88:19-23.

38 SOF @ 85.
18

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 19 of 64

In May 2018, Shea, the Chairman of the Board, reported to the Board
that Hallett had “signed a contract consistent with market-based
compensation offered to the former CEO” and that “an update on the
LTIP [would be provided] at the August Board Meeting.”3? That same
month, when Halstead became the head of the Board’s Compensation
Committee, he was aware that the Board “w[as] going to put an LTIP
in place for Mr. Hallett.”%9

Beginning in summer 2018, the Board requested from management
information that would be relevant to the creation of an LTIP.
For instance, on July 18, 2018, Halstead emailed Shea, noting that
Hallett and Robert Cook, the Stuart Dean CFO, were collecting
information to begin to evaluate the framework for an LTIP;
Halstead also informed Shea that he had contacted an executive
compensation firm, Pay Governance, regarding the planned LTIP.1!
The next month, in an update to the Board, Halstead explained that
the LTIP was still “in the preliminary stages.” In October 2018,

Halstead emailed Cook, stating in part, “we want to finalize the

 

39 SOF Gf 128.
40 SOF WT 129-130.

41 SOF | 132. Contrary to plaintiff’s contention, this fact is not
disputed. Plaintiff’s contrary contention is that “no LTIP was
ever created for Plaintiff by Pay Governance[],” but that is a
separate issue unresponsive to the defendants’ statement of fact.
Therefore, SOF { 132 is deemed admitted.

12 SOF GF 135.
19

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 20 of 64

LTIP at the March [2019] meeting.”” Hallett testified that he
based this desired schedule on his belief that “there was
outstanding information” he wanted in order to prepare the LTIEP,44
On January 16, 2019, Halstead sent an email to Hallett stating
that they were to discuss the “Long-Term Compensation, Lt
necessary.”

On February 28, 2019, Halstead sent an email to the
Compensation Committee, copying Plaintiff, outlining topics of
discussion for a Compensation Committee call scheduled for the
next day; regarding an LTIP, Halstead wrote, “both Bruce {Hallett]
and I feel that we aren't ready yet to do this AND importantly
this is not holding us back from achiev[e]ment.”7® There is no
evidence that Hallett disagreed or otherwise responded. On March
7, 2019, Halstead emailed Hallett and the Compensation Committee
a Compensation Committee Report for the Board meeting the following
day, which stated:

Management and the Compensation Committee have continued

discussions regarding a long-term Incentive Plan for

targeted individuals supporting the Company. Management

is still contemplating its long-term plan including

financial projections. The Committee will consider
(re)instituting a long-term incentive plan once the

 

43 SOF ¥ 138.
44 SOF @ 140.
45 SOF 9 143.
46 SOF Ff 145-146. Hallett disputes SOF § 146 but not the fact

that the document contains this quotation,
20

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 21 of 64

long-term plan has been vetted by the Committee and the
full Board.”

Hallett testified that, as of March 2019, a business development
was “fundamentally altering the outlook for the next three to five
years,” so management “had not provided a long term financial
projection[]”% to the Board. *®

In May 2019, the Compensation Committee recommended to the
Board that for 2019, in lieu of an LTIP, a one-time incentive
payment should be provided to Hallett. The Committee also
reported that the effort to discuss and design an LTIP “continues
in the planning stage and will not be in place for 2019, 790

On June 6, 2019, Hallett emailed Halstead and Shea a copy of

Parrish’s LTIP.%! Shea responded, attaching the Compensation

 

47 SOF FF 149-150. Hallett disputes SOF {7 150 but not the quotation
contained therein.

48 SOF 4 154; Hallett Dep. 200:23-24, 201:8-9.

49 SOF GU 156-157; Jakowsky Decl. Ex. U. Plaintiff claims that SOF
q 157 is disputed, but his arguments regarding why the fact is
disputed (e.g., because “Mr. Shea admitted no LTIP was ever created
for Plaintiff by Pay Governance’s John Sinkular”) are not
responsive to the stated fact. In any event, this fact is plainly
demonstrated by Exhibit U to the Jakowsky Declaration, and no
reasonable factfinder could conclude otherwise.

50 SOF 7 i158.

51 SOF 7 160. Plaintiff claims that this fact is disputed because

Hallett testified that he did not recall sending this email, but

Hallett’s memory lapse fails to create a genuine dispute. Hallett

offers no reason to doubt that he sent this email. The email was

produced as part of discovery in this action, and the Court finds

it to be authenticated for summary judgment purposes. See _ supra
21

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 22 of 64

Committee’s discussions from 2017 regarding a potential LTIP for
prior CEO Jim Degan.52 On November 1, 2019, Shea emailed Hallett,
“Tt might not have been clear to you in last board meeting that
the next step is to give Jon Sinkular [of Pay Governance] the three
year plan (to be done for the next board meeting} and the LTIP
would be generated using this and market information to be approved
at the first board meeting in 2020.%53 On the same day, Hallett
emailed Shea indicating that he wanted to discuss the LTIP and
Hallett’s successor. On November 10, 2019, Halstead emailed
Sinkular of Pay Governance, writing “To date, we (Committee and
Board) have received no information related to 3-5 year plan from
Management. 5°

Shea emailed the Board on December 3, 2019, stating that
Hallett intended to leave the company by March 2021 and outlining
a CEO succession plan.5® LTIP discussions appear to have ceased

at that time. On March 2, 2020, Hallett emailed Halstead and

 

Evidentiary Objections.

52 SOF {d 162-163.

33 SOF WTI 174-175.

54 SOF 7 185.

55 SOF { 180. Plaintiff claims that this fact is disputed, but
plaintiff's counterstatement simply offers additional, materialiy
unrelated facts (e.g., that Pay Governance never provided an LTIP)

that do not call SOF J 180 into doubt.

56 SOF F 187.
22

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 23 of 64

others to inguire about the status of the LTIP, and Halstead
responded, “there is no reason to create an LTIP {that would have
at least a 3 year and probably a 5 year outlook) with your announced
intention not to be CEO past next March.”°’ He further wrote,
The [Compensation Committee] is prepared to propose an{j
‘in lieu of LTIP’ incentive similar to the 2019 where a
pool of money can be set aside for over performance in
2020. Similar to 2019, if you want to propose that this
portions of this amount be distributed to other members
of the team, the [Committee] is open to this.
On March 4, 2020, Hallett responded, asserting that Stuart Dean

breached the Employment Agreement by not providing an LTIP.°9

E. Negotiations with Pritchard Industries

 

In fall 2019, Hallett was told that non-party Pritchard
Industries (“Pritchard”) had approached Stuart Dean about the
possibility that Pritchard might acquire Stuart Dean, and Hallett
met with a Pritchard employee.® In the days that followed, Hallett

informed Shea that he had been approached by a potential buyer,

 

57 SOF 99 189, 191. Plaintiff claims that these facts are disputed
because he never formally gave 90 days’ notice, as provided in the
Employment Agreement. However, formal notice aside, Hallett does
not deny that he informally indicated his intent to leave by March
2021. The fact is deemed admitted.

58 SOF 9 194. Plaintiffs’ objections go to the significance of the
fact that Hallett sent such an email, not to whether he did so.

59 SOF { 195.
66 SOF Th 240, 241.

23

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 24 of 64

but he did not name the entity.®! Hallett attended three or four
in-person meetings with one or more Pritchard employees between
October 2019 and March 2020, and he disclosed to Pritchard “an
indication” of Stuart Dean’s gross margins.®

On November 22, 2019, after entering Executive Session, the
Board discussed acquisition activity and decided upon certain
directives to convey to management.® On November 24, 2019, Shea
emailed Hallett and Cook, asking if they could prepare a
confidential slide for each Board meeting “identifying any
activity/contacts/discussions in acquisitions by [Stuart Dean] or
acquirers interested in [Stuart Dean],” including “name of
company, contact, [and] general outcome of contact. “64 Hallett
responded, “no way.” On November 27, 2019, Shea replied: “Let’s

talk next week . . . it would be better if I couid communicate

 

61 SOF Q 242. Hallett objects that the proffered fact is
incomplete, but he does not dispute the veracity of the specific
stated fact.

62 SOF 4G 245-246.

63 SOF (7 247, 257. Some of Hallett’s objections to SOF 7 247 are
relevant; however, they do not call into question the undisputed
facts that the Board entered Executive Session on this date or
that it decided upon directives to convey to management.

64 SOF 7 249.

65 SOF §§ 250. Hallett responds that he was prepared to identify a
bidder if he received a serious enough offer; this does not call
into doubt the fact that Hallett sent the referenced email.

24

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 25 of 64

your reason for refusing to keep the board informed of acquisition
activity and inquiries.’

At a December 13, 2019 Board meeting, the Board discussed
with Hallett the directives that the Board had adopted during
Executive Session on November 22, 2019. The Board’s meeting
minutes state, in part:

Number One Focus is to Improve the Financial Performance

of Stuart Dean . . . [and] No Initiatives to Sell or

Acquire Companies. The message for everyone is clear:

“Stuart Dean is not for sale.” Bruce Hallett will keep

a tally of all inquiries and report same to the Board of

Directors. %

Hallett likewise testified that during this Board meeting, Shea
said in an “outburst” that “Stuart Dean is not for sale.”® Despite
these directives, Hallett did not disclose Pritchard’s identity.”

In a series of follow-up emails, certain Board members

reiterated a desire for the company to represent to the market

that Stuart Dean was not for sale; meanwhile, in separate email.

 

66 SOF GF 252.
67 SOF QT 257.

68 Jakowsky Decl. Ex. RRR.; SOF @ 261. Plaintiff purports to
dispute this fact, without basis; the Board’s meeting minutes speak
for themselves, and they are consistent with Hallett’s own
testimony.

68 SOF q 260. Plaintiff's counterstatement is unrelated to the
stated fact; the stated fact quotes from plaintiff’s own deposition
testimony.

70 SOF QT 259.
25

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 26 of 64

conversations around the same date, members of Stuart Dean
management expressed a desire to continue to listen to incoming
sales-related inguiries.?7!. In mid-December 2019, Hallett called
Shea, saying he wanted Stuart Dean to enter a non-disclosure
agreement with a prospective acquiror (i.e., Pritchard) so that
Hallett could share confidential information.7* Shea asked for the
interested party’s name, and Hallett refused to provide it.’? Shea
told Hallett that the Board had told Hallett he could not have
such discussions, but Shea offered to schedule a Board meeting at
which Hallett could ask for permission.74 No such Board meeting
occurred, but Hallett continued to meet with Pritchard.

Pritchard eventually provided Hallett with a specific valuation

 

71 SOF TI] 263-268, 270-271.

72 SOF | 274. Hallett claims that this fact is disputed because
it is “not the complete proffered fact.” This objection is
unintelligible and fails to genuinely dispute the truth of the
proffered fact.

73 SOF WG 275-276.

74 SOF @ 277.

78 SOF U7 278, 281-282. There is a genuine dispute regarding the
timing of these meetings, but plaintiff offers no evidence to call

into doubt that at least one such meeting occurred in 2020 prior
to Hallett’s termination.

26

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 27 of 64

for Stuart Dean,7® but Hallett still did not provide Pritchard's
Name to the Board; indeed, he never did so.7!

F. Hallett’s Termination

 

Section 10 of the Employment Agreement provides that it
“exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.”7% It describes
two mechanisms for Stuart Dean to terminate Hallett: with and
without cause. It defines “cause” to include, among other things,
“dishonesty in the performance of [Hallett’s] duties hereunder”
and “willful malfeasance or willful misconduct in connection with
[Hallett’s} duties hereunder or any act or omission which is
materially injurious to the financial condition or business
reputation of the Company.”79 The Employment Agreement provides
that, if terminated for cause, Hallett “shail be entitled to

receive” the following (collectively, the “Accrued Rights”):
e his Base Salary through the date of termination,

e certain benefits through the date of termination, and

 

7 SOF V1 283-284.

77 SOF 9 287. Plaintiff claims that this fact is disputed because
“Te]ngaging with a private equity group is not the same [as]
selling the company.” ‘This arguably calis into question whether
Pritchard can be properly identified as “a potential buyer,”
defendants’ chosen phrase, but it does not create a material
factual dispute.

78 Employment Agreement § 10.

79 Id. § 10(a) (2}.
27

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 28 of 64

e reimbursement of business expenses incurred through the
date of termination. %

If Hallett was terminated without cause, he “shall be entitled to
receive” those same Accrued Rights as well as a continuation of
his Base Salary for six months and COBRA health insurance premiums
for twelve months.8! Besides these rights, following termination
with or without cause, Hallett “shall have no further rights to
any compensation or any other benefits under this Agreement. %*
The Board began discussing disciplining or terminating
Hallett after Israni, the director of Human Resources at Stuart
Dean, left the company effective February 14, 2020.83 Board members
conducted her exit interview on that date.*4 Israni alleged that
Hallett decided not to conduct legally required harassment
training and that he was not treating employees fairly and
objectively.” On March 5, 2020, the Executive Board met to discuss
these allegations and subsequent allegations from conversations

with employees, aiong with a variety of other grievances about

 

80 Id. § 10(a) (3).

81 Id. § 10(c) (3).

82 Td. S§ 10(a) (3), 10(c) (3).
83 SOF I 289.
84 SOF 7 292.

85 SOF (7 297-299.
28

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 29 of 64

Hallett, including his continued acquisition-related discussions
and his refusal to identify an entity that had made sales-related
inquiries (i.e., Pritchard) to Shea, among other issues.8@ The
Board considered three options: terminating Hallett without cause,
writing to him about his performance, or doing nothing about the
alleged performance issues but fast-tracking the hiring of a new
CEO. 87

On March 7, 2020, Shea called Hallett and offered him two
options: to resign or to be terminated without cause.®® Hallett
told Shea, again, that an entity might be interested in acquiring

Stuart Dean, and Hallett disclosed that he expected to receive an

 

86 SOF FT 301.

a7 SOF { 302. Plaintiff offers many arguments regarding the
implications of the cited fact (e.g., “The Board never provided
anything in writing to Plaintiff about his performance

deficiencies”; “Defendants also did not bother interviewing
“Plaintiff in the course of their rushed investigation into these
vague, but supposedly very serious, ‘concerns,’ nor did they tell
Plaintiff he was being fired because of the alleged investigation’s
findings”; “Plaintiff smelled something fishy, called their bluff
and refused to help Defendants turn their without-cause
termination into one for cause.”). However, Hallett offers no
reason to cali into doubt the stated fact itself, i.ec., that the
Executive Board discussed these three possibie responses to
Haliett’s alleged misconduct.

88 SOF J 308. Plaintiff objects that the “citation does not support
the cited fact.” Plaintiff is mistaken. Defendants cite Shea’s
deposition and Jakowsky Decl. Ex. ZZ, an email sent by Shea to the
Board; these citations do support the cited fact. Hallett also
raises legal arguments, like the validity of the act of
termination, but these arguments do not genuinely dispute the cited
fact, i.e., that Shea indicated that Hallett could either resign
or be terminated without cause.
29

 

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 30 of 64

Indication of Interest in the next week; when Shea asked him to
name the entity, Hallett again refused.®% On March 8, 2020, the
Board voted to terminate Hallett’s employment in accordance with
a draft letter presented to them.% The letter stated that
Hallett’s employment “is terminated as of today, March 8, 2020”
and that “{i]f the Company determines that there is no cause for
your termination pursuant to Section 10 of the Employment
Agreement, you will be provided with a Separation Agreement and
General Release pursuant thereto.”9! The Board minutes indicate
that Hallett was terminated “as outlined in the letter.””

On March 9, 2020, Cook emailed Stuart Dean employees and
_ shareholders, stating, in part:%
This letter is to inform you that Bruce Hallett, CKO,

will step down from his position effective immediately
The Board would like to thank Bruce for his service

 

89 SOF Wi 309-311.

99 There is no genuine dispute that the Board voted to terminate
Hallett’s employment on this date, as stated in the Board minutes.
Jakowsky Decl. Ex. AAA, at pbOQ00964.

92 06odTd.

92 See id. at DO00963-964 (“A motion was made by Kristen Schorp
that the Stuart Dean Board of Directors terminate Bruce Hallett as
President & CEO of Stuart Dean Co., Inc. as outlined in the letter
of March 8, 2020 and terminate Bruce Hallett as a member of the
Stuart Dean Board of Directors. Adriene Bailey seconded. Motion
passed unanimously.”)

93 SOF @ 319. Plaintiff responds that it is “[u]ndisputed that
this document was produced,” but does not otherwise respond to
this stated fact. Given plaintiff’s failure to substantively
respond, this fact is deemed admitted.

30

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 31 of 64

first as a Director and then later as CEO and to wish
him all the best in his future endeavors.

(It should be noted that defendants claim that the Board terminated
Hallett on March 8, 2020 for cause.®5 This claim is not supported
by the contemporaneous record. Neither the March 8 letter from
Shea to Hallett nor the Board meeting minutes state that Hallett
was terminated for cause.)

On March 13, 2020, Stuart Dean sent Hallett a second letter,
asserting that Stuart Dean had terminated Hallett for cause: “The
Company believes that you have engaged in acts of wiilful
misconduct in connection with your duties as CEO as it relates to
unapproved and prohibited negotiations with a potential business
partner thereby warranting termination under Section
10 (a) (ii) (D),” i.e., for cause.?’ At the same time, the March 13
letter promised Hallett one form of compensation to which he only
would have been entitled if he had been fired without case: COBRA

health insurance premiums for a year.% The letter also said that

 

94 SOF 4 320. Hallett responds by pointing out a typographical
error in the Bates number provided by the defendants, but plaintiff
does not genuinely dispute that the letter contained the quoted
language; in any event, the document speaks for itself.

95 See SOF J 318.

96 Jakowsky Decl. Ex. AAA, at DO00963.

97 ECE No. 57-3.

98 Id.
31

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 32 of 64

“the Company [will] fis willing] to construe your termination as
without cause under Section 10, Subsection C [if you sign an
Agreement and General Release].”

G. Procedural History

 

In May of 2020, Hallett filed this suit against Stuart Dean
and the members of its Board. Defendants moved to dismiss eight
of the nine counts of the complaint. On August 25, 2020, the Court
granted that motion in part and denied it in part, dismissing
certain counts of the Complaint without prejudice. Opinion &
Order, ECF No. 50.

The original Case Management Order in this case provided that
all discovery had to be completed by October 15, 2020. ECF No,
33. On October 9, 2020, following a joint telephone call convened
pursuant to this Court’s Individual Rules, the Court extended the
close-of-discovery date to November 14, 2020. Dkt. Entry Dated
Oct. 9, 2020. During an October 15, 2020 telephone application,
Hallett sought leave to amend his Complaint, and the Court granted
leave. Dkt. Entry Dated Oct. 15, 2020. Hallett filed the
operative Amended Complaint on October 26, 2020, ECF No. 57 (“Am.
Compl.”), and defendants filed an Answer on November 9, 2020, ECF
No. 63. Defendants moved for summary judgment on December 2,

2020. ECF No. 66.

 

99 ECF No. 57-3 (all brackets in original).
32

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 33 of 64

On December 11, 2020, more than a week after defendants had
moved for summary judgment and nearly a month after the close of
discovery, the parties convened another telephone application
during which plaintiffs sought leave to file a further amended
complaint. Finding Hallett’s request to be untimely, the Court
denied it. Dkt. Entry Dated Dec. 11, 2020.

Defendants’ summary judgment motion has now been fully
briefed and argued. See Mem. in Support of Mot. for Summ. J., ECP
No. 66 (“MSU”); Opp. to Mot. for Summ. J., ECF No. 74 (“Opp.”);
Reply in Support of Summ. J., ECE No. 88.

ANALYSIS

The Court now turns to defendants’ motion for summary
judgment, addressing it claim by claim. The Court begins with
claims that the Court previously dismissed without prejudice and
that Hallett is trying to renew. The Court then turns to Hallett’s
remaining claims for bonus compensation, which sound in contract,
statute, tort, and quasi-contract. Finally, the Court addresses
Hallett’s claims for wrongful termination.
zr. Reasserted LTIP Claims

Several of Hallett’s causes of action seek damages for Stuart
Dean’s failure to provide him with an LTIP. The Court begins with

two LTIP claims that the Court previously dismissed.

33

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 34 of 64

A. Breach of Contract for Failure to Provide an LTIP
(Unpleaded)

 

Hallett’s original complaint alleged that Stuart Dean
breached the Employment Agreement by failing to provide Hallett
with two forms of compensation: a 2019 Annual Bonus and an LTIP.
On defendants’ motion to dismiss, the Court addressed these forms
of compensation separately. Regarding the LTIP,

after weighing all the relevant factors together, even

when drawing all reasonable inferences in Halilett’s

favor, the Court ffound] as a matter of law that Hallett

ha[d] not plausibly alleged that the parties intended

that the Employment Agreement would bind Stuart Dean to

make LTIP payments to Hallett. Rather, the contract is

plain that the parties contemplated further negotiations

that would ultimately lead to an LTIP, and an agreement

to agree is not a binding contract under New York law.
Opinion & Order, ECF No. 50, at 16. Therefore, the Court dismissed
the LTIP aspect of Count Two without prejudice.

When Hallett filed the Amended Complaint on October 26, 2020,
he chose not to replead Count Two by adding further allegations to
support his LTIP claim; instead, he acquiesced in the dismissal of
the LTIP aspect of Count Two, dropping references to the LTIP from
that count. But the, as noted, Hallett sought to reverse course
almost a month after the close of discovery, but the Court denied
as untimely his request to further amend his complaint. In his

opposition to defendants’ motion to dismiss, Hallett effectively

asks the Court to reconsider that ruling, arguing that Hallett

34

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 35 of 64

should be able to recover for breach of contract for Stuart Dean’s
failure to provide him with an LTP.

Hallett’s failure to include this claim in his Amended
Complaint, standing alone, precludes recovery. Nevertheless, the
Court also denies Hallett’s request for the independent reason
that Hallett’s opposition brief offers no additional material
allegations beyond those included in Hallett’s original Complaint.
Thus, any amendment would be futile.

The Employment Agreement states that “[d]uring the Employment
Term, Executive shall be eligible to participate in the Company's

Long Term Incentive Plan (the ‘LTIP’) which will be mutually agreed

 

by the Company and Executive”? [sic] The terms of the LTIP are
subject to annual review by the Board.” Employment Agreement § 7
(emphasis added). The Employment Agreement’s references to a
future “mutual[] agree[ment]” demonstrates that at the time of
execution, the parties did not intend to be bound to a specific
LTIP. Applying the test that the Second Circuit has applied in
this context, this Court previously found that the parties’
reference to a future agreement did not create a binding obligation
to provide Hallett an LTIP. Opinion & Order, ECF No. 50, at 11-16;

see Winston v. Mediafare Entm’t Corp., 777 F.2d 78, 80 (2d Cir.

 

1985).
Hallett invites the Court to reconsider its legal reasoning,

arguing that even if the parties did not intend to be bound to a
35

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 36 of 64

specific LTIP, they intended to be bound to negotiate an LITIP.
Courts have held that parties can enter into a binding agreement
to negotiate in good faith to try to reach a further agreement;
such an agreement to negotiate in good faith has been termed a
“Type II agreement.” Type II agreements “do[] not commit the
parties to their ultimate contractual objective but [they do commit
the parties] to the obligation to negotiate the open issues in
good faith in an attempt to reach the . . . objective within the
agreed framework.” Brown v. Cara, 420 F.3d 148, 153 (2d. Cir.
2005). However, the Employment Agreement provides no “agreed
framework” for subsequent negotiation regarding an LTIP.

Consider, by contrast, former CEO Parrish’s employment
agreement. It stated that Parrish “shall be eligible to
participate in the Company’s [LTIP] substantially in the form
attached hereto as Exhibit A.” SOF Q7 26. Parrish’s agreement
thereby articulated a framework for negotiation. Hallett’s
Employment Agreement did not, so it did not create a binding Type
II agreement any more than it created a traditional Type I
agreement.

Finally, even if Hallett’s claim were timely included within
his Amended Complaint and even if the parties had executed a
binding Type TI agreement to negotiate for an LTIP in good faith
—— neither of which is true -- the Court would still grant summary

judgment for defendants. For reasons stated below in connection
36

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 37 of 64

with the implied covenant of good faith and fair dealing, Stuart
Dean negotiated in good faith regarding Hallétt’s potential LTIP,
and there is no genuine dispute of material fact on that issue.
See infra Part V.C.

For all these reasons, Hallett cannot recover on a claim for
breach of contract for failure to provide an LTIP, and the claim
is dismissed with prejudice.

B. Unlawful Deduction of Wages (Count Three): Failure to
Provide an LTIP

 

New York Labor Law protects employees against unlawful
“deductions” from their “wages.” New York Labor Law (“NYLL”)
§ 193. Like Count Two, Count Three claims two forms of withheld
wages, the 2019 Annual Bonus and LTIP compensation. The Court
dismissed Count Three without prejudice insofar as Hallett sought
LTIP compensation, finding that the alleged LTIP payments would
not have’ been “wages” under New York law. Opinion & Order, ECF
No. 50, at 28-33.

Despite the Court’s ruling, the Amended Complaint made no
amendments to Count Three. Compare Compl., ECF No. 1, @I 79-87

with Am. Compl. WIT 78-86. This failure alone is fatal to

 

plaintiff's claim. The Court adheres to its prior ruling and now
dismisses Count Three with prejudice, insofar as it seeks LTIP

payments, for failure to state a claim.

37

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 38 of 64

Cc. Retaliation Under NYLL § 215 (Count Four)

 

On March 4, 2020, Halilett wrote to certain of the defendants
that Stuart Dean's failure to provide him with an LTIP violated
his Employment Agreement. Hallett argues that, because failing to
provide him an LT£IP was an unlawful “deduction” from his “wages,”
he was complaining about a violation of New York Labor Law. Stuart
Dean fired him because of that complaint, Hallett claims, which
constitutes retaliation in violation of New York Labor Law § 215.

Hallett does not claim that he complained about Stuart Dean's
failure to pay him a 2019 Annual Bonus prior to his termination;
his retaliation claim depends entirely on his complaint about
failure to provide him with LTIP payments. However, as noted, the
alleged LTIP payments would not have been “wages.” Thus, Hallett
was not complaining about a violation of New York Labor Law, so
his retaliation claim fails as a matter of law. This Court so
held at the motion to dismiss stage. Opinion & Order, ECF No, 50,
at 33-35.

As with Count Three, despite the Court’s ruling, Hallett made
no amendments to Count Four. Compare Compl. 2 88-99 with Am.
Compl. 77 87-98. Once again, this failure is fatal to plaintiff's
claim. The Court adheres to its prior ruling and now dismisses

Count Four with prejudice for failure to state a claim.

38

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 39 of 64

Il. Reasserted Defamation Claim {Count Ten)

 

Count Ten alleges that defendants defamed Hallett by
publishing a letter and email “indicating that Hallett intended to
step down from his position as CEO, which did or had the tendency
to expose Hallett to disgrace.” Am, Compl. @ 131.

To prevail on a defamation claim under New York law, Hallett
must show that the defendants made “a false statement, published
without privilege or authorization to a third party, constituting
fault as judged by, at a minimum, a negligence standard{;] and
[the statement] must either [have] cause[d] special harm or

constitute defamation per se.” Dillon v. City of New York, 261

 

A.D.2d 34, 38 (lst Dep’t 1999). The Court previously dismissed
Hallett’s defamation claim because the Complaint failed to allege
that the defendants had published the allegedly defamatory
statements to third parties. The Amended Complaint cures that
issue.

However, defendants now move for summary judgment on other
bases, arguing that the statements were not false, harmful, or
defamatory per se. Under New York law, a statement is per se
defamatory if it “(i} chargfes] plaintiff with a serious crime;
(ii) . . . tend[s] to injure [plaintiff] in his or her trade,
business or profession; (111) [represents] that plaintiff has a
loathsome disease; or (iv) imput[fes] unchastity to a woman.”

Liberman v. Gelstein, 80 N.Y.2d 429, 435 (1992). Hallett alleges
39

 

 

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 40 of 64

that Cook’s letter caused him special damages and constitutes
defamation per se because it implied that he had been fired because
of misconduct, which tends to injure him in his profession.

There is no genuine dispute of material fact regarding the
existence of the allegedly defamatory letter or its contents. The

letter reads:

To all Employees and Shareholders of Stuart Dean Co.,
Inc.:

This letter is to inform you that Bruce Hallett, CEO,
will step down from his position effective immediately.
At the Board's request, Robert Cook will serve as interim
CEO until the Board appoints a successor. An ad-hoc
committee chaired by Adriene Bailey has been appointed
to begin the search for a new CEO. With leadership of
Bob Cook, the Executive team coupled with the depth of
experience and commitment at every level of the
organization, there will be sufficient time to conduct
a thorough search and choose the right person to lead
Stuart Dean into the future[.]

The Board of Directors will communicate further with all

of the company's stakeholders as soon as is practicable

after a regularly scheduled Board meeting in New York on

Friday, March 13¢.,

The Board would like to thank Bruce for his service first

as a Director and then later as CEO and to wish him all

the best in his future endeavors.
Jakowsky Decl. Ex. CCC; SOF QV 319-320.

The Court first considers whether the letter is truthful.
The only questionable statement is that Hallett “will step down,”
which is ambiguous. It could be read to imply that Hailett

resigned, when in truth he was terminated. However, it is also

accurate to say that someone “will step down” because they were
AQ

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 41 of 64

fired and have no choice in the matter. Given this ambiguity, the
letter was not demonstrably false, and no reasonable factfinder
could so find.

Summary judgment is also proper for a second reason. No
reasonable jury could find that the letter was harmful to Hallett
or constituted defamation per se. Recognizing unfavorable case
law, Hallett concedes that “a statement that an employee was
terminated ‘carries no imputation of dishonesty or lack of
professional capacity[,]'” but he argues that “‘when the
publication contains an insinuation that the dismissal was for
some misconduct . . . it becomes defamatory.’” Opp. 21 (quoting

Nichols v. Item Publishers, 309 N.Y. 596, 601 (1956)). Here,

 

however, Cook’s polite, circumspect letter did not contain any
such insinuation. If anything, by saying that Haliett “will step
down” rather than saying that he was terminated, Cook’s letter
implied that Hallett’s departure was amicable. And Cook went out
of his way to thank Hallett for his service and to wish him well.
This is not the sort of “imputation” or “insinuation” of
malfeasance that demonstrates defamation per se.

When a company terminates its CEO, it must obviously tell its
employees and shareholders. This letter fulfills that obligation
without suggesting any wrongdoing by Hallett. Hallett may have
suffered reputational harm because he was terminated, but not

because of this letter. For these reasons, the Court grants
Ai

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 42 of 64

summary judgment to defendants on Count Ten, dismissing that claim
with prejudice.

TIt. Breach of Contract for Failure to Provide an Annual Bonus
(Count Two)

The Court now turns to claims that were not previously
dismissed, starting with Hallett’s breach of contract claim for an
Annual Bonus for 2019 (Count Two).

New York courts have held that employees cannot sue under a

contract for a “discretionary” bonus. See, e.g., Namad v. Salomon

 

Inc., 74 N.¥.2d 751, 753 (1989) (breach of contract claim for bonus

 

properly dismissed where “the bonus clause fhad] unambiguously
vest[ed] discretion regarding the amount of bonus compensation to
be awarded in defendants’ management”). On the other hand, New
York courts “may enforce an agreement to pay an annual bonus made
at the onset of the employment relationship where such bonus
constitutes an integral part of Plaintiff’s compensation package,”

Mirchel v. RMJ Securities Corp., 205 A.D.2d 388, 390 (lst Dep’t

 

1994) (internal quotation marks omitted), and where “there exists

if

a reasonable basis for calculating the bonus due,” Thomson Vv.

Saatchi & Saatchi Holdings, 958 F. Supp. 808, 825 (W.D.N.Y. 1997).

 

In defendants’ view, the Board had complete discretion to
decide whether to pay Hallett a bonus following termination, but
the Employment Agreement is ambiguous on this point. On the one

hand, it states that Hallett “shall be eligible to earn” an Annual

42

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 43 of 64

Bonus and provides a basis for calculating one, which is tied
directly to the calendar year; this tends to constrain Stuart
Dean's discretion and to suggest that entitlement to a bonus, if
any, vests at the end of the calendar year. On the other hand,
Section 10 of the Employment Agreement provides that, other than
rights explicitly enumerated therein -- which do not include an
Annual Bonus -- Hallett “shall have no further rights to any
compensation or any other benefits under this Agreement” following
termination. See Employment Agreement §§ 10(a) {3}, 10(c) (3).

Section 10 is more specific than Section 4, so defendants’
contractual interpretation is the better one. Nevertheless, given
this ambiguity and drawing all inferences in favor of Hallett, the
Court found at the motion to dismiss stage that it was plausible
that Hallett had accrued a contractual right to an Annual Bonus at
the end of 2019 and that Stuart Dean lacked authority to withhold
the bonus. Opinion & Order, ECF No. 50, at 18.

At the summary judgment stage, the Court must still draw
inferences in favor of Hallett, but it may now look beyond the
four corners of the contract to interpret its ambiguous terms.
Defendants offer several pertinent pieces of undisputed evidence.

The most persuasive piece of evidence is that Israni, the
director of Human Resources, resigned in February 2020, and Haliett
chose not to recommend that she receive a 2019 bonus. Hallett

testified that he “felt no responsibility to make a bonus
43

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 44 of 64

recommendation on [Israni] because she had ieft the company.” SOF
Gq] 68-69, Defendants also point out, more generally, that Hallett
recognized that “[i]n the case of a catastrophe, it is always
within the Board’s prerogatives to deny bonuses to senior
executives. These are always discretionary bonuses at that level.”
SOF € 66. Although this statement did not relate directiy to
Hallett’s Employment Agreement, it offers useful additional
context and tends to show Hallett’s baseline understanding that
executive bonuses are usually discretionary.

These undisputed facts resolve the Employment Agreement’s
ambiguity: although Hallett was eligible to earn an Annual Bonus,
the contract did not guarantee him such a bonus if he was
terminated before the bonus was paid. New York law does not permit
plaintiffs to recover discretionary bonuses, so Hallett cannot
recover on a breach of contract claim for the 2019 Annual Bonus.10

For these reasons, the Court grants defendants’ motion for
summary judgment on Count Two, and dismisses that claim with

prejudice.

 

100 Defendants also point out that Stuart Dean did not make the
profit or revenue growth targets for 2019. Hatilett concedes this,
and these categories together accounted for 75% of Hallett’s Annual

Bonus eligibility. That said, the Court cannot grant complete
summary judgment on this basis because of the remaining 25%. The

parties’ briefs and Rule 56.1 statements provide no indication of
what the “Board Specified Special objectives” were for 2019 or
whether Hallett met them.

44

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 45 of 64

IV. Unlawful Deduction of Wages (Count Three): Failure to Provide
an Annual Bonus

The Court now turns to Hallett’s New York Labor Law claim for
unlawful deduction of wages in relation to the 2019 Annuai Bonus.

This claim fails for two independent reasons. First, it fails
for the same reason as Count Two: Hallett was not contractually
entitled to a 2019 Annual Bonus. See supra Part Ill.

Separately, Hallett’s claim is not cognizable under Section
193 because his Annual Bonus would not have constituted “wages.”
As the Court explained in denying the motion to dismiss, there are
“three principles that New York courts apply to determine whether
incentive compensation qualifies as ‘wages’ for purposes of
Section 193, i.e., whether the incentive compensation was (1) tied
to personal productivity or the performance of the company; (2)
guaranteed or discretionary; and (3) vested or contingent.”
Opinion & Order, ECF No. 50, at 31; see id. at 28-30 (surveying
New York state cases).

The Court previously found that the first factor did not
strongly favor either party because Hallett’s Annual Bonus was
calculated based on both company performance and _ personal
achievements; the Court adheres to that finding. On the second
and third factors, the Court previously drew inferences in favor
of Hallett based on ambiguities in the Employment Agreement and

found that Hallett had plausibly alleged that his Annual Bonus was

A5

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 46 of 64

non-discretionary and had vested at the end of 2019. For reasons
already stated, however, the Court now reaches the opposite
conclusion. Extrinsic evidence, such as Hallett’s testimony
regarding his decision not to recommend a bonus for Israni,
resolves the ambiguity in the Employment Agreement, demonstrating
that the Annual Bonus was discretionary and contingent on Hallett’s
continued employment at Stuart Dean. Therefore, based on the
undisputed facts, a reasonable factfinder would conclude that
Hallett’s 2019 Annual Bonus was not “wages” under Section 193.
For these reasons, the Court grants summary judgment for the
defendants on Count Three, and dismisses that claim with prejudice.

Ve Quasi-Contract and Tort Claims for Failure to Provide Bonus
Compensation

Hallett raises many quasi-contract and tort claims, mostly as
alternative bases to recover for Stuart Dean’s failure to provide
him with an LDTIP. The Court first addresses one global argument,
before addressing each claim in turn.

A, Statute of Frauds

 

Defendants argue that all of Hallett’s quasi-contract and
tort claims are barred by the Statute of Frauds. See N.Y. Gen.
Oblig. Law § 5-701(a) (1). The Statute of Frauds prohibits
enforcement of an oral agreement if the agreement “is incapable of

full performance within a year.” Komlossy v. Farugi & Faruqi,

 

46

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 47 of 64

LLP, No. 15-cv-9316 (KPF), 2017 WL 722033, at *9 (S.D.N.¥. Feb.
23, 2017).

To be sure, it is extraordinarily unlikely that an LTIP-
related agreement would have been fully performed within one year;
LTIPs are, by definition, “long term.” Nevertheless, the Statute
of Frauds does not turn on probabilities; it bars only those
agreements which “have absolutely no possibility in fact and law

of full performance within one year.” Cron v. Hargro Fabrics,

 

Inc., 91 N.Y¥.2d 362, 366 (1998). Complete performance within one

 

year of an LTIP-related agreement, while unlikely, was possible.
Hallett, Halstead, and Shea might have sat down and negotiated all
day, finalizing the terms of an LTIP not long after executing the
Employment Agreement. That LTIP might have included a change-of-
control provision, by which Hallett’s rights under the LTIP would
have vested immediately if the company were sold. And then the
company might have been sold within a year. This chain of events
is unlikely, but it is possible, so the Statute of Frauds does not
bar Hallett’s claims.

B. Promissory Estoppel (Count Five)

 

To recover on a promissory estoppel claim under New York law,
Hallett must prove (1) a clear and unambiguous promise,
(2) reasonable and foreseeable reliance on that promise, and
(3) injury to Hallett resulting from that reliance. Kaye Vv.

Grossman, 202 F.3d 611, 615 (2d Cir. 2000).
47}

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 48 of 64

Defendants seek summary judgment on the promissory estoppel
claim on several grounds. Defendants first argue that New York
does not recognize promissory estoppel in the employment context.
This Court previously rejected that claim, yet defendants’ renewed
argument is unresponsive to the Court’s ruling. Defendants have
still offered no New York state court case showing that promissory
estoppel is categorically unavailable in the employment context.
The Court adheres to its ruling.

Defendants next argue that Hallett has not pointed to any
clear and unambiguous promise. Hallett’s Opposition Brief makes
defendants’ case for them:

Although Plaintiff may have not been promised a specific

LTIP, he was promised (including in writing) that the

Board on behalf of the Company intended to establish an

LTIP as part of Plaintiff's Employment Agreement, and

Plaintiff has testified that the LTIP he expected and

treated as a promise (especially after Defendants

circulated Parrish’s LTIP as a reference point during

negotiations with Plaintiff) was his predecessor Mark
Parrish’s LTIP.

 

 

 

 

Opp. 12-13 (emphasis added). That said, while Hallett’s brief
fails to articulate a clear and unambiguous promise, his Rule 56.1
counterstatement is more precise: “Michael Degan promised him an
LTIP if he accepted the Stuart Dean CEO position.” See SOF | 53.
This is a specific promise, but it raises other issues. Hallett
cannot show reasonable, detrimental reliance on such a promise.
The Court recognizes that the reasonableness of one’s

reliance is generally an issue for the trier of fact. However,
48

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 49 of 64

there are exceptions. Hallett is an experienced executive, and
“when experienced businessmen and lawyers are told explicitly and
clearly that a major and complex agreement will be binding only
when put in writing, then they should be rather cautious about
assuming anything different.” R.G. Grp., Inc. v. Horn & Hardart
Co., 751 F.2d 69, 71 (2d Cir. 1984}. This Employment Agreement
contained Entire Agreement and Prior Agreement provisions that
precluded a seasoned executive's reasonable reliance on an oral
promise -- especially one, like Michael Degan’s alleged promise,

that predated the Employment Agreement. See Bader v. Wells Fargo

 

Home Mortg., Inc., 773 F. Supp. 2d 397, 415 (S.D.N.Y. 2011)

 

(“[P]arties cannot assert a claim for promissory estoppel based on
alleged promises that contradict the written contract.”) (quoting
NCC Sunday Inserts, Inc. v. World Color Press, Inc., 759 F. Supp.
1004, 1011 (S.D.N.¥. 1991)). This is especially true because
Hallett participated in preparing Parrish’s employment agreement,
which explicitly included an LTIP framework and guaranteed Parrish
an LTIP in accordance with that framework.

Hallett also cannot show damages. Hallett claims that “the
LTIP he expected and treated as a promise . . . was his predecessor
Mark Parrish’s LTIP.” Opp. 13. The LTIP component of Parrish’s
employment agreement provided that any LTIP award would be
forfeited if Parrish resigned or was terminated, with or without

cause. SOF 7 37. Hallett was terminated before he would have been
49

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 50 of 64

entitled to any compensation under the Parrish LTIP, so no
reasonable factfinder could find that Hallett has proved damages.

For all the foregoing reasons, the Court grants defendants’
motion for summary judgment on Count Five, and dismisses that claim
with prejudice.

Cc. Breach of the Implied Covenant of Good Faith and Fair
Dealing (Count Six}: LTIP Negotiations

 

Under New York law, contracts include an implied covenant of

good faith and fair dealing. One can breach the implied covenant

vA

without breaching the contract itself by failing to honor “an

implied promise [that] was ‘so interwoven in the whole writing’ of
a contract as to be necessary for effectuation of the purposes of

the contract.” M/A-COM Sec. Corp. v. Galesi, 904 F.2d 134, 136

 

(2d Cir. 1990) (quoting Havel v. Kelsey-Hayes Co., 83 A.D.2d 380,

 

384, 445 N.Y.S.2d 333, 336 (4th Dep't 1981)). Hallett argues that
the defendants violated the implied covenant of good faith and
fair dealing in two ways: by failing to negotiate in good faith
regarding an LTIP and by terminating him pretextually.

Hallett’s first argument is that the parties agreed to
negotiate an LTIP, but that in conducting such negotiations
“Defendants acted in bad faith.” Opp. 15. The Court disagrees.
Even drawing all reasonable inferences in Hallett’s favor, no
factfinder reasonably could find that the LTIP negotiations were

conducted in bad faith.

50

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 51 of 64

Shea, Halstead, and the Compensation Committee corresponded
with one another, with Pay Governance, and with Hallett regarding
a potential LTIP on many occasions from, at least, May 2018 through
November 2019. These discussions are described in more detail
above, see supra Background Section D, but the Court sets out an

abbreviated summary here:

e May 2018: Shea reported to the Board that “an update on
the LTIP [would be provided] at the August Board
Meeting.” SOF 97 128.

e July 2018: Halstead emailed Shea, noting that Halstead
had contacted Pay Governance, and that Hallett and Bob
Cook, the Stuart Dean CFO, were pulling together
information to begin to evaluate the framework for an
LTIP. SOF G 132.

* August 2018: Halstead described LTIP discussions to the
Board as “in the preliminary stages.” SOF @ 135.

e October 2018: Halstead emailed Cook requesting certain
long-term financial planning information and stating in
part, “we want to finalize the LTIP at the March [2019]
meeting.” SOF @ 138.

® January 2019: Halstead emailed Plaintiff stating that
they were to discuss the “Long-Term Compensation, if
necessary.” SOF @ 143.

e February 2019: Halstead emailed the Compensation
Committee, copying Plaintiff, and stated with regard to
an LTIP, “both Bruce [Hallett] and I feel that we aren't
ready yet to do this AND importantly this is not holding
us back from achievfe]ment.” SOF FG 145-146. Hallett
has identified no evidence that he contradicted
Halstead’s assertion.

e March 2019: A Compensation Committee Report for a Board
meeting stated: “Management is still contemplating its
long-term plan including financial projections.” SOF
Tq 149-150. Hallett testified that management “had not

51

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 52 of 64

provided a long term financial projection[]” as of March
2019. SOF 7 154; Haliett Dep. 200:23-24, 201:8-9.

e May 2019: The Compensation Committee unanimously
recommended to the Board that for 2019, in lieu of an
LTIP, a one-time incentive payment should be provided to
Hallett. SOF 7 157; Jakowsky Decl. Ex. U. The Committee
also reported that the effort to discuss and design an
LTIP “continues in the planning stage and will not be in
place for 2019.” SOF 9 158.

e June 2019: Hallett emailed Halstead and Shea a copy of
Parrish’s LTIP. SOF @ 160. Shea responded, attaching
the Compensation Committee’s discussions from 2017
regarding a potential LTIP for prior CEO Jim Degan. SOF
WI 162-163.

e November 2019: Shea emailed Hallett, “It might not have
been clear to you in last board meeting that the next
step is to give Jon Sinkular fof Pay Governance] the
three year plan (to be done for the next board meeting)
and the LTIP would be generated using this and market
information to be approved at the first board meeting in
2020.” SOF TT 174-175.

® December 2019: Shea emailed the Board, stating that
Hallett intended to leave the company by March 2021;
LTIP negotiations ceased. SOF @ 187.

In sum, substantial record evidence demonstrates that Board
members worked to consider a potential LTIP. Hallett responds by
claiming that the Board’s requests for a long-term strategic plan
were pretextual delaying tactics. He points out that nothing in
his Employment Agreement specified that he would need to provide
a long-term strategic plan before the Board would vote on an LTIP,
and he notes that other CEOs, like Parrish, were not required to

provide such information. However, Hallett was in a materially

different circumstance from these other CEOs because Hallett was

52

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 53 of 64

already CEO at the time the company was preparing an LTIP. The
company reasonably could have expected its CEO to do his job by
providing a long-term strategic plan and other information that
could assist the Board in evaluating an LTIP. The Board’s request
for such information, and its decision to delay preparing an LTIP
because such information was not yet available, do not support a
reasonable inference that the Board acted in bad faith.

Hallett’s only other evidence of bad faith is that Stuart
Dean treated him worse than other CEOs: Parrish received an LTIP
immediately, as part of his Employment Agreement, and soon after
Hallett was terminated, the Board allocated $15,000 to prepare an
LIIP to offer new CEO candidates. These gripes may show that
Hallett should have negotiated for a particular LTIP as a
guaranteed part of his Employment Agreement, but this differential
treatment alone does not support a reasonable inference of bad
faith.

Plaintiff has not shown a genuine dispute of material fact.
Even drawing all reasonable inferences in his favor, a factfinder
could not reasonably conclude that defendants failed to negotiate
in good faith. Therefore, the Court grants partial summary

judgment on Count Six, with respect to Hallett’s claim for LTIP

93

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 54 of 64

compensation.?°1 The Court takes up Hallett’s remaining argument,
pretextual termination, in connection with Count One, below.

D. Fraudulent Inducement (Count Seven)

 

To prevail on a claim for fraudulent inducement, Hallett must
demonstrate by clear and convincing evidence that defendants
(1) made a material misrepresentation, (2) knowing of its falsity,
(3) intending to defraud; (4) that plaintiff reasonably relied on
the misrepresentation; and (5) that plaintiff suffered damage as

a result. National Union Fire Ins. Co. of Pittsburgh v. Worley,

 

690 N.Y.S.2d 57, 60 (1999). However, a Claim for failure to
perform a contract sounds only in breach of contract, not in
fraudulent inducement. “Simply dressing up a breach of contract
claim by further alleging that the promisor had no intention, at
the time of the contract’s making, to perform its obligations
thereunder, is insufficient to state an independent tort claim.”

Telecom Int’l Am., Ltd. v. AT&T Corp., 280 F.3d 175, 196 (2d Cir.

 

2001).

 

101 Defendants also argue that claims for breach of the implied
covenant of good faith and fair dealing require “an affirmative
act, not merely a failure to act.” Phx. Racing, Ltd. v. Lebanon
Valley Auto Racing Corp., 53 F. Supp. 2d 199, 216 (N.D.N.¥. 1999);
see H.S.W. Enterprises, Inc. v. Woo Lae Oak, Inc., 171 F. Supp. 2d
135, 141 (S.D.N.Y. 2001). Federal courts have so held, relying
upon Second Circuit dicta. However, this Court is aware of no New
York state court case categorically requiring proof of an
affirmative act rather than an omission, so the Court declines to
rely upon this ground for summary judgment.
54

 

 

 

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 55 of 64

As noted, Hallett claims that when he was being recruited to
be CEO, Michael Degan, the Chairman of the Board, promised him
compensation resembling Parrish’s, including an LTIP. He alleges
that this representation was fraudulent because Michael Degan and
Stuart Dean never intended that he would receive an LTIP.

This claim is not remotely colorable. First, as already noted
in connection with promissory estoppel, Hailett cannot show
reasonable reliance and damages. See supra Part V.B.

Separately, Hallett has not shown that a reasonable
factfinder could find fraudulent intent by clear and convincing
evidence. It is true that circumstantial evidence may suffice,

see Century Pac., Inc. v. Hilton Hotels Corp., 528 F. Supp. 2d

 

206, 222-223 (S.D.N.Y. 2007), but for reasons already stated,
Hallett’s claim finds no reasonable basis in the evidence,
circumstantial or otherwise.

For these reasons, the Court grants defendants’ motion for
summary judgment on Count Seven, and dismisses that claim with
prejudice.

E. Negligent Misrepresentation (Count Eight)

 

To recover on a negligent misrepresentation claim, Hallett
must show that (1) due to a special relationship, defendants owed
a duty to give correct information to the plaintiff; (2) defendants
made a false representation that they should have known was false;

(3) they knew that the information was desired by plaintiff for a
55

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 56 of 64

serious purpose; (4) plaintiff intended to rely and act upon it;
and (5) he did rely upon it, reasonably, to his detriment. Hydro

Investors, Inc. v. Trafalgar Power Inc., 227 F.3d 8, 20 (2d Cir.

 

2000).

This claim, like the last, is not remotely colorable. First,
as a matter of law, Hallett has not demonstrated the existence of
a special relationship. The special relationship must be in the

nature of a “fiduciary” relationship. See Stewart v. Jackson &

 

Nash, 976 F.2d 86, 90 (2d Cir. 1992). Courts have held that “[t]he
employer-employee relationship is not fiduciary in nature.” Known
v. Yun, 606 F. Supp. 2d 344, 369 {S.D.N.¥. 2009). Plaintiff offers
no response to this point and fails to explain why the employer-
employee relationship constitutes a special relationship for
purposes of negligent misrepresentation,

The claim also fails because “{n]o action for negligent
misrepresentation lies where the alleged misrepresentation is

promissory rather than factual.” U.S. West Fin. Servs. v. Tollman,

 

786 F. Supp. 333, 344 (S.D.N.¥. 1992). Here, the alleged
misrepresentation was that Stuart Dean would provide Haliett an
LTIP, which is a promissory representation, not a factual one.
Finally, as a third independent basis for summary judgment,
for the reasons stated above in connection with promissory
estoppel, Hallett cannot demonstrate reliance and damages. see

supra Part V.B.
56

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 57 of 64

For all these reasons, the Court grants defendants’ motion
for summary judgment on Count Fight, and dismisses that claim with
prejudice.

F, Breach of Fiduciary Duty (Count Nine)

 

The Amended Complaint adds a new claim against Shea, Halstead,
Adrienne Bailey, and Chris Degan for breach of fiduciary duty.
Hallett alleges that these defendants, as members of the Board of
Directors, breached their fiduciary duties by manufacturing
pretextual reasons to fire Hallett.

The individual defendants argue that they owed no fiduciary

duty to Hallett, and they are correct. E.g., Rather v. CBS, 68

 

A.D.3d 49, 86 (1st Dep’t 2009) (“The law... enunciated in every
reported appellate-division-level case . . . is that employment
relationships do not create fiduciary relationships.”). Hallett

responds that they owed a fiduciary duty to the company and its
shareholders, Opp. 20-21, | but this is a non sequitur because
Hallett seeks to recover damages he allegedly suffered; he is not
suing on behalf of Stuart Dean.

Because the individual defendants owed no fiduciary duty to
Hallett, the Court grants defendants’ motion for summary judgment

on Count Nine, and dismisses that claim with prejudice.

57

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 58 of 64

G. Quantum Meruit/Unjust Enrichment (Count Kleven)

 

The Amended Complaint includes a new claim for quantum meruit,
also known as unjust enrichment. Hallett alleges that Stuart Dean
was unjustly enriched by his performance as CEO.

To prevail on his unjust enrichment claim, Hallett must prove
(1) that defendants benefitted (2) at Hallett’s expense, and
(3) that equity and good conscience require restitution. Kaye v.
Grossman, 202 F.3d 611, 616 (2d Cir. 2000). The quasi-contractual
remedy of quantum meruit or unjust enrichment protects those
without contracts. When an employee enters into an employment
agreement and receives a salary, courts will not permit him to
claim that the employment agreement unjustly enriches his

employers. See, e.g., Levion v. Societe Generale, 822 F. Supp. 2d

 

390 (S.D.N.Y. 2011). In particular, “New York courts have refused

to permit litigants to use a quasi~contractual theory as a backdoor

i

to enforce an unenforceable oral bonus promise. Buckman v. Calyon

Securities (USA) Inc., 817 F. Supp. 2d 322, 339 (S.D.N.¥. 2011).

 

Because Hallett had an Employment Agreement and was paid his
Base Salary, Hallett has not stated a claim for unjust enrichment,
and the Court grants defendants’ motion for summary judgment on
Count Eleven, and dismisses that claim with prejudice.
VI. Wrongful Termination (Counts One and Six)

Finally, the Court turns to Hallett’s claims for wrongful

termination: a claim for breach of contract (Count One) and a claim
58

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 59 of 64

for breach of the implied covenant of good faith and fair dealing
(Count Six). The Court takes up these claims together because
they are closely intertwined. They are not entirely duplicative,
however, because Hallett might prevail under the implied covenant
claim but not the breach of contract claim if the company had the
authority to terminate him for cause but did so for pretextual

reasons. See Thompson v. Advanced Armament Corp., LLC, 614 F.

 

App’x 523, 525 (2d Cir. 2015) (summary order) (affirming in
pertinent part judgment against employer that pretextually fired
employee for cause}.

Hallett claims that after he refused to step down, he was
fired wrongfully and/or pretextually for cause, in violation of
the Employment Agreement. If Hallett had been terminated without
cause, he would have been entitled to six additional months of
base salary. The Court concludes that a reasonable factfinder
could find that Hallett was not properly terminated for cause, for
at least three reasons: (1) failure to provide proper notice, (2) a
lack of evidence that the Board ever formally considered the issue
of “cause,” and (3) evidence to support a reasonable inference
that Hallett was terminated for reasons other than those offered.

First, the Employment Agreement required that if the Board
terminated Hallett, it do so by a written notice “which shall
indicate the specific termination provision in this Agreement

relied upon and shall set forth in reasonable detail the facts and
59

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 60 of 64

circumstances claimed to provide a basis for termination of
employment under the provision so indicated.” Employment
Agreement § 10(d). However, defendants provided no such reasonably
detailed notice when they terminated Hallett on March 8, 2020.

The evidence tends to show that the Board began considering
disciplining Hallett in late February 2020 after Israni, the
outgoing director of Human Resources, complained about Hallett.
Following an investigation by the Executive Board, at a March 3,
2020 meeting the Board decided to let Hallett resign or to
terminate him without cause. On March 7, 2020, Shea spoke with
Hallett to convey this offer. During the conversation, Hallett
again told Shea that he had been in conversations with a potential
buyer, and again refused to name that entity. Hallett told Shea
that he would not resign, and the Board voted on March 8, 2020, to
terminate him.

Defendants allege that, after Shea spoke with Hallett on March
7, they

reconsidered whether they would move forward with their

original plan to terminate Plaintiff without cause, or

if they would vote to terminate Plaintiff with cause.

Ultimately, this new information made it clear that

Plaintiff's termination could only be for cause.

Accordingly, on March 8, 2020, pursuant the express

wording of Plaintiff's Employment Agreement, Defendant

Stuart Dean chose to terminate Plaintiff for cause due

to his dishonesty by failing to inform the Board of his

sales related activities and for continuing to engage in

such activities notwithstanding the Board’s clear prior
directives.

60

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 61 of 64

MSI 37 {internal quotation marks, citations, and brackets
omitted). Specificaily, defendants’ brief claims that they
“terminated Plaintiff under Section 10(a) (ii) (B}, ‘dishonesty in
the performance of Executive’s duties hereunder.’” Id. at 36.
But this “dishonesty” explanation, as far as the Court can tell,
is a post hoc rationale not grounded in the contemporaneous
evidence. The company did not offer this as the basis for
Hallett’s termination at the time he was terminated. And when
they purported to justify terminating him for cause five days
later, they offered a different rationale.

Specifically, Shea’s March 13, 2020 letter to Haliett wrote
that the Board had terminated him for cause because of “acts of
willful misconduct in connection with your duties as CEO as it
relates to unapproved and prohibited negotiations with a potential
business partner thereby warranting termination under Section
10 (a) (ii) (D).” ECF No. 57-3. Perhaps this belated Notice of
Termination was enough to satisfy Section 10, but a reasonable
factfinder could conclude otherwise.

Moreover, the contemporaneous record evidence tends to
suggest that the Stuart Dean Board did not formally vote to
terminate Hallett for cause, at all. Shea’s March 8, 2020 letter
terminating Hallett equivocates. Jakowsky Decl. Ex. AAA, at

DO00963 (“If the Company determines that there is no cause for

your termination pursuant to Section 10 of the Employment
61

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 62 of 64

Agreement, you will be provided with a Separation Agreement and
General Release pursuant thereto.”}. The Board’s formal motion to
terminate Hallett incorporated that letter by reference. Id. at
po000964 {(*A motion was made by Kristen Schorp that the Stuart Dean
Board of Directors terminate Bruce Hallett as President & CKO of

Stuart Dean Co., Inc. as outiined in the letter of March 8, 2020

 

Motion passed unanimously.”) (emphasis added). This
evidence creates a genuine dispute regarding whether the Board
ever formally terminated Hallett for cause.

Finally, even if Stuart Dean’s termination of Hallett
facially complied with the Employment Agreement, a reasonable
factfinder could infer that the company’s explanations for his
termination were pretextual. Defendants argue that Hailett
wrongfully refused to name Pritchard in his March 7, 2020
conversation with Shea, and perhaps his decision to do so, despite
the Board’s explicit directive, constituted “willful misconduct.”
But the Board was aware of Hallett’s behavior months earlier. Even
after the Board decided in November 2019 that its message to the
world was “Stuart Dean is not for sale,” and even after it conveyed
that message to Hallett in unambiguous terms at the December 2019
Board meeting, Hallett again called Shea, saying he wanted Stuart
Dean to enter a non-disclosure agreement with a prospective
acquiror so that Hallett could share confidential information.

SOF 9 274. Shea asked for the interested party’s name, and Hallett
62

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 63 of 64

refused to provide it. SOF @(% 275-276. Did Shae respond by
seeking to have Hallett terminated? No.

A reasonable juror might wonder, if Stuart Dean viewed
Hallett’s continued discussions with Pritchard and/or his refusal
to name the prospective buyer as “dishonest” or “willful
misconduct,” then why did it wait until March 2020 to terminate
him? That juror might notice that the Board began considering
discipline not because of Hallett’s months of negotiations with
Pritchard, but rather because of Israni’s allegations. Defendants
have never contended that those allegations would have permitted
the company to fire Hallett for cause. A reasonable juror could,
thus, infer that Hallett’s refusal to identify Pritchard on March
7 offered a useful excuse to terminate Hallett for cause, but that
the real impetus for termination was Israni’s allegations.

Because a reasonable factfinder could conclude that Hailett
was wrongfully or pretextually terminated, the Court denies
defendants’ motion for summary judgment as to Count One and as to
Count Six, insofar as Count Six seeks damages for pretextual
termination.

For the foregoing reasons, the Court hereby orders:

1. Defendants’ motion for summary judgment, ECF No. 66, is

granted as to Counts Two through Five and Seven through

Kleven.

63

 
Case 1:20-cv-03881-JSR Document 92 Filed 02/05/21 Page 64 of 64

2. Defendants’ motion for summary judgment is denied as to

Count One (breach of contract--wrongful termination).

3. Defendants’ motion for summary judgment is granted in part
and denied in part as to Count Six (breach of the implied
covenant of good faith and fair dealing). Specifically,
the Court grants summary judgment for defendants on Count
Six insofar as Hallett claims damages for failure to award
him bonus compensation. The Court denies summary judgment
on Count Six insofar as Hallett claims damages for
pretextual termination.

4. The parties shall jointly call Chambers by February 8, 2021
to set a date for trial.

5. The Clerk of Court is respectfully directed to close docket
entry number 66.

SO ORDERED.

Dated: New York, NY \ AY RLY

 

February 5, 2021 JEDIS. RAKOFE/ U.S.D.d.

64

 
